OPINION
{¶ 1} After a trial, a jury found Bobby Joe Gilliam guilty of assault on a police officer, a fourth degree felony. He was ultimately sentenced to seventeen months imprisonment. Gilliam filed a notice of appeal, and in due course, his appointed appellate counsel filed anAnders brief, alleging that after thoroughly examining the record and the law, she concluded that there were no meritorious issues for appeal.
 {¶ 2} On June 7, 2002, we informed Gilliam of the fact that his counsel had filed an Anders brief and granted him sixty days from that date to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review. Parenthetically, we note that Gilliam will have completed his sentence before this decision is filed.
 {¶ 5} The judgment appealed from is affirmed.
BROGAN, J. and FAIN, J., concur.